Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Amendment
The supplemental amendment filed 2/10/2022 has been entered.
Election/Restrictions
Claim 1, as amended below, is allowable. A restriction requirement was made on 1/13/2017 which set forth three restriction groups: Group I to the product (claims 1-19); Group II to a method of preserving wood with the product (claims 20-21) and Group III drawn to a system of wood treatment with the product (claim 22). Group I was elected and claims 20-22 were withdrawn. Applicant canceled the non-elected claims on 7/24/2019. Claims 43 ( a method of preserving wood) and 44  (a system) which correspond to the restriction groups II and III were presented on 8/16/2019. These claims were restricted by original presentation in the Office action of 1/27/2020. Thus, the restriction requirement of 1/13/2017 is still in force.
The restriction requirement between Groups I, II and III, as set forth in the Office action mailed on 1/13/2017 and then reiterated in the Office action of 1/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/13/2017 is withdrawn.  Claims 43 and 44, directed to a method of preserving wood with the composition of claim 1 and a wood treatment 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexa Hunter on 2/11/2021.

The application has been amended as follows: 

IN THE CLAIMS:
In claim 1 at line 3, “suspended” has been deleted.

Claims 1, 27-31, 34-37 and 41-49 have been allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 41 have been amended to recite that the metal materials  which comprise copper and zinc are insoluble in the liquid. This differentiates from Williams (WO 93/02557) who teaches in Example 1 that the composition  contains copper and a monoethanolamine. The purpose of the monoethanolamine is to serve as a complexing agent to solubilize  the copper (US 20060075923; [0007]). 
Regarding claim 1, cationic polymers are claimed with the recited linkers. While Hughes does teach the claimed monomers I-III (page 2), Hughes does not teach the instantly claimed linkers.
Regarding US 15185624, the claims in ‘624 are drawn to a metal ion complexed with a water soluble amine, ammonia, aminocarboxylic acid or an alkanolamine. Thus, the metal ions are not insoluble  as instantly claimed.
US 9603358 (cited in the IDS filed 10/12/2017) is drawn to a wood preservative formulation that contains the instantly claimed polymers and linkers (instant claim 1) but recites that the copper or zin ions are complexed with a water soluble amine, ammonia, aminocarboxylic acid or an alkanolamine which again serves to solubilize the metal ions.
US 9961895 is drawn to a similar composition  as instant claim 41 but recites that the copper or zin ions are complexed with a water soluble amine, ammonia, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653